Citation Nr: 0521296	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement for a back 
condition, and, if so, entitlement to service connection for 
a back condition.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for urethritis.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for nasopharyngitis. 




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
February 1946 and March 1948 to July 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In November 2001, February 2002 and September 2002 rating 
decisions, the RO denied the veteran's attempt to reopen his 
claim for entitlement to service connection for a back 
condition on the basis that the veteran failed to submit new 
and material evidence.  A Notice of Disagreement was received 
in November 2002.  A Statement of the Case was issued in 
September 2003.  A timely appeal was received in October 
2003.  

In an August 2003 rating decision, the RO denied service 
connection for urethritis, gastritis, bronchitis and 
nasopharyngitis.  A Notice of Disagreement was received in 
September 2003.  A Statement of the Case was issued in 
February 2004.  A timely appeal was received in May 2004.




FINDINGS OF FACT

1.  By decision dated September 27, 1961, the Board denied 
the veteran service connection for a low back condition.  
That decision is final.

2.  Some of the new evidence submitted in support of the 
veteran's claim for service connection for a low back 
condition is material.

3.  The veteran's current back condition is not related to 
his military service.

4.  In an April 1960 rating decision, the RO denied the 
veteran service connection for urethritis.  The veteran did 
not appeal, and that decision is final.

5.  None of the new evidence submitted in support of the 
veteran's claim for service connection for urethritis is 
material.

6.  The current medical evidence does not show that the 
veteran is presently treated for or diagnosed to have 
gastritis, bronchitis or nasopharyngitis.


CONCLUSIONS OF LAW

1.  The September 1961 Board decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for a back condition 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  The veteran's back condition was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304 (2004).


4.  The April 1960 RO rating decision that denied service 
connection for urethritis is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2003); 
38 C.F.R. § 3.160(d) (2004).

5.  New and material evidence has not been received, and the 
veteran's claim for service connection for urethritis is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

6.  The veteran is not entitled to service connection for 
gastritis, bronchitis or nasopharyngitis.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), and its notice and duty to assist 
requirements.   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
on his application to reopen his claim for service connection 
for a back condition in April 2001, prior to the initial AOJ 
decision.  Subsequent VCAA notice was sent to the veteran in 
December 2001.  As for his claims for service connection for 
urethritis, gastritis, bronchitis and nasopharyngitis, VCAA 
notice was provided to the veteran in June 2003, prior to the 
initial AOJ decision on these claims.  These letters advised 
the veteran of the first, second and third elements required 
by the Pelegrini II Court as stated above.  In addition, he 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The Statements 
of the Case and Supplemental Statement of the Case also 
notified the veteran of the specific reasons why these 
particular claims were denied, and the information and 
evidence needed to substantiate the claims. 

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, when read as a whole, give notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from 
November 1998 through August 2003.  VA inpatient treatment 
records are in the file for March 1950, April 1952, May 1953, 
May 1954, July 1954 and August 1954.  The RO also obtained 
private treatment records identified by the veteran, and he 
submitted other private treatment records.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Regarding his 
application to reopen his claim for service connection for a 
back condition, when a claim is one to reopen a finally 
decided claim, VA is not obligated to provide a medical 
examination or obtain a medical opinion until new and 
material evidence has been received.  Nevertheless, the 
veteran was provided a VA examination in June 2003.

The veteran was not provided VA examinations in connection 
with this service connection claims for urethritis, 
gastritis, bronchitis and nasopharyngitis.  However, 
examination is not needed because there is no medical 
evidence that the veteran currently has these conditions or 
persistent and recurrent symptoms of them.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).  In addition, the claim for service 
connection for urethritis is actually a claim to reopen as 
the veteran was previously denied service connection for this 
condition.  As previously stated, VA is not obligated to 
provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the 
veteran has not presented any new and material evidence, and 
his claim is not reopened.  VA was not obligated, therefore, 
to provide him with an examination for urethritis.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  





II.  Relevant Laws and Regulations

Initially the Board notes that two of the issues before it 
are claims to reopen previously denied claims for service 
connection, which are for a back condition and urethritis.  
The standard for new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2001).  That amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  In 
the present case, the application to reopen the claim for 
service connection for a back condition was filed in March 
2001, prior to the amendment, and the application to reopen 
the claim for service connection for urethritis was filed in 
November 2002, after the amendment.  The Board will review 
the applications to reopen under the applicable standard as 
set forth below.

In order to reopen a claim that had been previously denied 
and is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For claims to reopen filed 
prior to August 2001, new and material evidence means 
evidence not previously submitted to agency decision-makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and, which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have 
to demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

For claims to reopen filed after August 2001, "new" 
evidence is defined as evidence not previously submitted to 
agency decision makers and "material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2003).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The evidence received subsequent to the April 1960 rating 
decision and the September 1961 Board decision is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

III.  Analysis

Back Condition

In September 1961, the Board denied the veterans' claim for a 
back condition finding that the in-service occurrences of low 
back and neck pain were acute and transitory, and there was 
no evidence that the diagnosis of fibromyositis given by the 
VA examiner in March 1960 was related to the veteran's 
service.  This decision became final September 27, 1961, and 
the Chairman of the Board has not ordered reconsideration of 
this decision to date.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2004).

The veteran filed his application to reopen his claim for 
service connection for a back condition in March 2001.  The 
evidence received since September 1961 related to the 
veteran's claim for service connection for a back condition 
consists of the veteran's statements, VA treatment records 
from November 1998 through August 2003, private treatment 
records from June 2002, a report of VA examination from June 
2003, and opinion letter from an orthopedic surgeon dated in 
February 2004.  

All of this evidence is new in that it was not previously 
considered in rendering the September 1961 Board decision.  
The only material evidence, however, is the February 2004 
opinion letter from the orthopedic surgeon submitted by the 
veteran in March 2004.  In this letter, the orthopedic 
surgeon provides an opinion that the veteran's current low 
back condition could be related to a fall in his active 
service.  As this opinion provides a nexus opinion in favor 
of the veteran that was not previously of record, it is 
material to the determination of whether the veteran's 
current disability is related to his military service.  The 
Board, therefore, reopens the veteran's claim for service 
connection for a back condition. 

Turing to the underlying claim for service connection, the 
first inquiry in considering entitlement to service 
connection is whether the veteran has a current disability.  
The veteran underwent a VA examination in June 2003.  The 
examiner diagnosed the veteran to have degenerative joint 
disease of the lumbosacral spine, lumbar fibromyositis, 
concentric bulging discs at L3-4 and L4-5 levels, lateral 
disc herniation at L2-3 level, and posterior disc hernation 
at L4-5 level; and cervical degenerative joint disease, 
myositis and myelopathy.  The medical evidence supports 
finding that the veteran has a current back condition.

The second inquiry is whether an injury or disease was 
present in service.  There is no evidence that the veteran 
had any injury or disease of the lumbar spine prior to his 
entering service in November 1943.  During his first period 
of service from November 1943 to February 1946, service 
medical records show a complaint in April 1944 of a low 
backache as the result of digging a ditch, and a complaint in 
October 1945 of a backache that appears to be related to 
influenza.  No complaints of neck pain are seen.  For the 
veteran's second period of service from March 1948 to July 
1949, the service medical records show complaints of a neck 
ache from May to June 1948.  An x-ray taken shows that the 
only possible abnormality of the cervical spine was a slight 
irregularity of the transverse processes of C-7, a slight 
suggestion of a very small cervical rib on the left.  It was 
opined that this finding did not seem to be too consistent 
with the clinical history.  No more complaints are seen until 
April 1949 when the veteran again complained of stiffness of 
the neck muscles.  No complaints are seen for the low back.  
At the time of separation, the examinations do not show any 
complaints or findings related to any abnormalities of the 
low back or neck.  It appears, therefore, that the veteran 
had complaints of pain and stiffness in service, but that no 
pathology was noted.

Finally, in order to establish service connection, the 
medical evidence must show a relationship between the 
veteran's current back conditions and any injury or disease 
incurred in service.  The veteran claims he injured his back 
while in service.  At the June 2003 VA examination, he 
reported that he fell from the hood of a truck onto the seat 
of his pants when he was in the service.  VA and private 
treatment records show that the veteran has been treated for 
a low back disorder but no opinion as to its etiology is 
shown.  The VA examiner who examined the veteran in June 2003 
opined that it is not likely that the veteran's present 
conditions are related to any in service incident or injury.  
In rendering this opinion, the VA examiner notes that he 
reviewed the veteran's claims folder and service medical 
records.  He stated that the veteran was treated on isolated 
instances for low back and neck pain, but no continuity of 
complaints or treatment are found on review of the military 
and civilian records which appear in the claim folder.  He 
states that the veteran's back conditions do not appear to be 
linked to his military service since there is a breach in 
medical treatment for these conditions in the years following 
his release from the military service.  Service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000).  

In support of his claim, the veteran submitted an opinion 
from a private orthopedic surgeon.  This opinion appears to 
relate only to the veteran's low back condition and not to 
his neck condition.  The private orthopedic surgeon opines 
that the veteran's degenerative joint disease and herniated 
nucleus pulposus at L3-4 and L4-5 could be related to a fall 
down the veteran had in his active services during the Second 
World War, 60 years ago.  This doctor does not, however, 
state what evidence he based this opinion on.  There is no 
indication that this doctor reviewed the veteran's service 
medical records or the treatment records available subsequent 
to the veteran's service.  It appears, therefore, that this 
doctor is relying solely on a history given by the veteran 
and not on clinical evidence.  The Board is not bound to 
accept an opinion based on history provided by the appellant 
and on unsupported clinical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  In addition, this doctor's 
opinion is speculative.  His opinion was not phrased in terms 
of a definitive diagnosis that the veteran's current back 
condition was caused by an injury in service.  Rather, he 
merely indicates that it "could be related to a fall down in 
his active service."  The fact that he opines that the 
veteran's back condition "could" be related implies that it 
"could not."  By using the term "could," without 
supporting clinical data or other rationale, the orthopedic 
surgeon's opinion is simply too speculative in order to 
provide the necessary degree of certainty required for 
medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence, the Board finds that the 
veteran's current back condition was not incurred in service.  
With regard to the low back condition, the VA examiner's 
opinion that it is not likely related to any incident or 
injury in service is more probative than the private 
orthopedic surgeon's opinion.  The VA examiner's opinion is 
clearly based upon the clinical evidence and provides the 
certainty required for determining nexus while the orthopedic 
surgeon's opinion appears to be based solely on a history 
given by the veteran and is too speculative.  The VA 
examiner's opinion is further supported by a November 2002 
physical therapy consult, which states that the veteran has 
age related marked degenerative spine changes, disc bulges, 
degenerative disc disease, herniated nucleus pulposus and 
associated physical deconditioning.  The Board finds, 
therefore, that there is no relationship between the 
veteran's current low back condition and his military 
service.

With regard to the veteran's neck condition, the VA 
examiner's opinion that it is not likely related to an 
incident or injury in service is uncontroverted.  The Board 
has no reason to find the VA examiner's opinion unreliable.  
The VA examiner reviewed all the relevant evidence and 
determined there was no relationship between the veteran's 
current neck condition and his military service.  The Board 
finds, therefore, the there is no relationship between the 
veteran's current neck condition and his military service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim, and the veteran's appeal is 
denied.

Urethritis

The veteran's claim for service connection for urethritis was 
previously denied by an April 1960 rating decision.  Rating 
actions are final and binding based on evidence on file at 
the time the veteran is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision.  The decision becomes final if an appeal 
is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The veteran did not at any time indicate 
disagreement with this rating decision.  Therefore, it is 
final.  38 U.S.C.A. § 7105.

The veteran filed his second claim for service connection for 
urethritis in November 2002.  The RO did not adjudicate the 
veteran's claim as one to reopen despite the final April 1960 
rating decision denying service connection for urethritis.  
The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id.  The Board will, therefore, consider first 
whether the veteran has submitted new and material evidence 
to reopen his claim for service connection for urethritis.

The evidence received since April 1960 related to the 
veteran's claim for service connection for urethritis 
consists of the veteran's statements, and VA treatment 
records from November 1998 through August 2003.  Although 
this evidence is new, it is not material.  In the April 1960 
rating decision, the RO denied service connection for 
urethritis because, although diagnosed and treated in 
service, there was no evidence of a current disability or 
residuals from the in-service episodes of urethritis.  The 
new evidence fails to show that the veteran has chronic 
recurrent episodes of urethritis.  In fact, the treatment 
records are void of any treatment for urethritis.  

Having not submitted any new and material evidence, the 
veteran's claim for service connection for urethritis is not 
reopened, and his appeal is denied.

Gastritis

The veteran filed a claim for service connection for 
gastritis for the first time in November 2002.  The first 
inquiry in determining service connection is whether the 
veteran has a current disability.  The Board has reviewed all 
of the medical evidence in the file and does not find any 
current treatment for or diagnosis of gastritis.  The veteran 
was treated a few times in service for epigastric distress, 
and he was hospitalized in 1954 and diagnosed to have 
gastritis.  There is no evidence, however, that the veteran 
currently has gastritis or any other gastrointestinal 
disorder.  Without a current disability, service connection 
is not warranted.  The veteran's appeal is, therefore, 
denied.

Bronchitis

The veteran filed a claim for service connection for 
bronchitis for the first time in November 2002.  The Board 
has reviewed all of the medical evidence in the file and does 
not find any current treatment for or diagnosis of chronic 
bronchitis.  The veteran was treated in service for 
bronchitis in March 1944.  There is no other record of any 
in-service treatment for bronchitis.  There is also no 
evidence of record that the veteran has been treated for 
bronchitis since service or that he currently has chronic 
bronchitis.  Without a current disability, service connection 
is not warranted.  The veteran's appeal is, therefore, 
denied.

Nasopharyngitis

The veteran filed a claim for service connection for 
nasopharyngitis for the first time in November 2002.  The 
Board has reviewed all of the medical evidence in the file 
and does not find any current treatment for or diagnosis of 
nasopharyngitis.  The veteran was treated in service for 
nasopharyngitis in March 1944.  There is no other record of 
any in-service treatment for nasopharyngitis.  There is also 
no evidence of record that the veteran has been treated for 
nasopharyngitis since service or that he currently has 
chronic nasopharyngitis.  Without a current disability, 
service connection is not warranted.  The veteran's appeal 
is, therefore, denied.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a back condition, but entitlement 
to service connection for a back condition on the merits is 
denied.

New and material evidence has been not received and the 
veteran's claim of entitlement to service connection for 
urethritis is not reopened.

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for nasopharyngitis is 
denied. 



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


